     Case: 1:20-cv-04283 Document #: 35 Filed: 01/19/21 Page 1 of 9 PageID #:206




                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 WILL BINNS, MICHAEL SEIDLER, and                        )
 CARLOS BARDNEY, et al.,                                 )
                                                         )
                                 Plaintiffs,             )      No. 20 C 4283
         v.                                              )
                                                         )      Judge Virginia M. Kendall
 UNITED MAINTENANCE CO., INC.,                           )
                                                         )
                                 Defendant.              )
                                                         )

                          MEMORANDUM OPINION AND ORDER

        Plaintiffs Will Binns, Michael Seidler, and Carlos Bardney filed an Amended Complaint

for alleged discrimination they faced while employed at Defendant United Maintenance Co.

(“UM”). Defendant filed a Motion to Dismiss arguing that Plaintiffs’ claims should be dismissed

for failing to provide proper notice, for deviating from the claims alleged in the EEOC Charge,

and for improperly pleading certain claims. In the alternative, Defendant seeks to sever Plaintiffs’

claims. For the reasons that follow, Defendant’s Motion to Dismiss [Dkt. 28] is denied to the

extent non-class allegations are alleged.

                                          BACKGROUND

        The following factual allegations are taken from Plaintiffs’ Amended Complaint (Dkt. 20)

and are assumed true for the purposes of this motion. W. Bend Mut. Ins. Co. v. Schumacher, 844

F.3d 670, 675 (7th Cir. 2016).

        Plaintiffs bring their claims against UM under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq. alleging that they experienced unlawful discrimination on the basis of race

while employed at UM. (Dkt. 20 ¶ 1). UM provides janitorial cleaning services for office

buildings, theaters, sports facilities, hospitals, hotels, airports, and commercial kitchens. (Id. ¶ 12).

                                                   1
    Case: 1:20-cv-04283 Document #: 35 Filed: 01/19/21 Page 2 of 9 PageID #:207




Defendant has a predominantly Hispanic workforce and many members of Defendant’s workforce

speak little or no English relying on the Spanish language to communicate at work. (Id. ¶ 1). Due

to this, Defendant has developed a general practice of treating Hispanic and non-Black persons

preferably over Black persons or persons that associate with Black persons, including currently

employed Black persons seeking promotion or another position with Defendant. (Id.). Plaintiffs

Binns, Seidler, and Bardney are or were employed by Defendant as janitors and are or were

receiving pay or other beneficial conditions of employment lower than similarly or less-qualified

non-Black persons or persons not known to associate with Black persons. (Id. ¶ 6). Binns is a

Black man who is currently employed by UM and has worked in positions lower than non-Black

employees and received less beneficial conditions of employment compared to non-Black

employees due to his race. (Id. ¶ 8). He has been harassed and subjected to a hostile environment

because he is a Black person. (Id.). Seidler is a Caucasian man who has had a long-term

relationship with a Black woman and is currently employed by UM. (Id. ¶ 9). Seidler also alleges

that he has worked in positions lower than non-Black employees and received less beneficial

conditions of employment than non-Black employees because of his association with Black

people. (Id.). He claims he has been harassed and subjected to a hostile environment because of

his associations with Black persons and because he has advocated for the rights of Black people.

(Id.). Bardney is a Black man who was employed by UM and was terminated from his employment

with UM supposedly because he had violated UM’s rule against wearing earphone devices, but in

fact was not wearing an earphone device at the time so accused. (Id. ¶ 10). He was treated

differently and unfairly and his employment was terminated because he is a Black person. (Id.).

       Defendant’s employment and termination of employment practices discriminates on the

basis of race. (Id. ¶ 15). Defendant treats Plaintiffs differently than Hispanic and other non-Black



                                                 2
    Case: 1:20-cv-04283 Document #: 35 Filed: 01/19/21 Page 3 of 9 PageID #:208




persons, because of their race or association with Black persons. (Id.). Defendant denies Black

persons the opportunity accorded to equally or less qualified non-Black persons to handle

supervisory assignments, thus limiting Black persons’ acquisitions of professional contacts and

recognition necessary for promotion prospects, outside job offers, and freelance and independent

job potential. (Id. ¶ 16). Defendant’s workplace is permeated with discriminatory intimidat ion ,

ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of the Plaintiffs'

employment and creates an abusive working environment. (Id. ¶ 17).

        All Plaintiffs filed timely Charges of Discrimination with the Illinois Department of

Human Rights, which are cross-filed with the Equal Employment Opportunity Commission, and

which charge unlawful race discrimination by UM. (Id. ¶ 1).

                                       LEGAL STANDARD

        A motion to dismiss for failure to state a claim under Rule 12(b)(6) challenges the

sufficiency of the complaint. Berger v. National Collegiate Athletic Association, 843 F.3d 285,

289–90 (7th Cir. 2016).     When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), the Court must construe the complaint “in a light most favorable to the

nonmoving party, accept well-pleaded facts as true, and draw all inferences in the non-moving

party’s favor.” Bell v. City of Chicago, 835 F.3d 736, 738 (7th Cir. 2016). The complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). This statement must give the defendant fair notice of what the claim is and

the grounds upon which it rests. Erickson v. Pardus, 551 U.S. 89, 93 (2007). A party need not

plead “detailed factual allegations,” but “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). A complaint must contain sufficient factual matter that when “accepted as true . . . ‘state



                                                   3
    Case: 1:20-cv-04283 Document #: 35 Filed: 01/19/21 Page 4 of 9 PageID #:209




a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                         DISCUSSION

       Defendant moves to dismiss on several grounds.          First, Defendant argues that the

allegations in the Complaint are not within the scope of the underlying charges of discriminat ion

filed with the EEOC. Second, Defendant argues the claims should be dismissed for failing to

provide proper notice.   Third, Defendant argues that the Complaint should be dismissed for

pleading improper “pattern or practice claims.” In the alternative, Defendant argues Plaintiffs’

claims should be severed. For the foregoing reasons, Defendant’s motion is denied.

       I.      Scope of the Underlying EEOC Charges

       To state a claim under Title VII, a Plaintiff must only allege that “the employer instituted

a (specific) adverse employment action against [him] on the basis of” his race. Tamayo v.

Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008); EEOC v. Concentra Health Servs., Inc., 496

F.3d 773, 781 (7th Cir. 2007) (in emphasizing the simplicity required in pleading a racial

discrimination claim, citing with approval an allegation that “I was turned down for a job because

of my race” (quoting Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir. 1998))). Although this is a

simple pleading standard, Defendant argues that Plaintiffs have failed to give proper notice and

that their Amended Complaint deviates from the EEOC Charges.

       A.      Proper Notice

       Defendants argue Plaintiffs have failed to give proper notice. It is true that, as laid out

above, a Complaint must give the defendant fair notice of what the claim is and the grounds upon

which it rests. Erickson, 551 U.S. at 93. However, as important here, a party need not plead

“detailed factual allegations,” but “labels and conclusions” or a “formulaic recitation of the



                                                4
    Case: 1:20-cv-04283 Document #: 35 Filed: 01/19/21 Page 5 of 9 PageID #:210




elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Defendant argues that

Plaintiffs have not provided proper notice since at a minimum, a discrimination complaint must

allege “the type of discrimination . . ., by whom . . ., and when. . . .” (Dkt. 29 at 9 (citing Swanson

v. Citibank, N.A., 614 F.3d 400, 405 (7th Cir. 2010)).

       First, Swanson does not require the level of detail the Defendant seeks. Defendants seek

to require Plaintiffs to plead with particularity, which is more akin to the pleading standard of

fraud. But such particularity is not required outside of the Rule 9(b) context. Even in Swanson

the Court found the pleading standard met where the plaintiff alleged her discrimination claims

generally. The Court found plaintiff’s “complaint identifies the type of discrimination that she

thinks occurs (racial), by whom (Citibank, through Skertich, the manager, and the outside

appraisers it used), and when (in connection with her effort in early 2009 to obtain a home-equity

loan). This is all that she needed to put in the complaint.” Id.

       Plaintiffs’ Amended Complaint is likewise sufficient.        Plaintiffs’ Amended Complaint

alleges the type of discrimination they think occurs (racial), by whom (UM and their managers),

and when (during their employment). Even if this were insufficient, Plaintiffs have incorporated

and attached their EEOC Charges (see Dkt. 20 ¶ 3), which provide more specific details on the

type of discrimination, by whom, and when. (See Dkt. 20-1; Dkt. 20-2; Dkt. 20-3). Other cases

have reaffirmed what a broad standard this is in the Title VII context. See Concentra Health Servs.,

Inc., 496 F.3d at 781 (discussing the simplicity required in pleading a racial discrimination claim).

Defendants’ Motion to Dismiss based on improper notice is denied.

       B.      The Allegations in the Complaint and the EEOC Charges

       Defendant cherry-picks statements from the underlying charges and the Amended

Complaint arguing that the allegations are so vastly different between the two that the Amended



                                                  5
     Case: 1:20-cv-04283 Document #: 35 Filed: 01/19/21 Page 6 of 9 PageID #:211




Complaint should be dismissed. Such an argument is unavailing because the allegations are of the

same type even if they contain slightly different language than that used in the charges. The

Seventh Circuit has “long held that an employment-discrimination plaintiff can include in her court

complaint allegations of discrimination that are ‘like or reasonably related to’ the allegations in

her EEOC Charge, which typically means the new claims must describe the same conduct and

implicate the same individuals as those in the charge.” Ford v. Marion Cty Sheriff’s Office, 942

F.3d 839, 858 n.11 (7th Cir. 2019).

          There are few disparities between the Amended Complaint and the EEOC charges. In fact,

if anything, the EEOC charges are more detailed. Plaintiffs allege in their Amended Complaint

that they were discriminated against on the basis of race or associating with Black persons which

is exactly what was alleged in the EEOC charges, although the charges provide more specific

details    Merely because the charges are more detailed than the Amended Complaint is an

insufficient reason for dismissing the Amended Complaint. The EEOC charges describe the same

conduct, race-based discrimination, and implicate the same individuals, Plaintiffs and their

supervisors. All of disparities that Defendants cite merely affirm that they were on notice of the

alleged conduct and claims of discrimination.

          Defendant cites to Cheek v. Western & Southern Life Ins. Co., 31 F.3d 497, 500 (7th Cir.

1994) for the proposition that “allowing a complaint to encompass allegations outside the ambit

of the predicate EEOC charge would frustrate the EEOC’s investigatory and conciliatory role, as

well as deprive the charged party of notice of the charge.” Cheek provides the following test to

determine whether the EEOC charge encompasses the claims in a complaint: (1) whether there is

a reasonable relationship between the allegations in the charge and the claims in the complaint;

and (2) whether the claim in the complaint can reasonably be expected to grow out of an EEOC



                                                 6
    Case: 1:20-cv-04283 Document #: 35 Filed: 01/19/21 Page 7 of 9 PageID #:212




investigation of the allegations in the charge. Id. Here, where the EEOC charges and the Amended

Complaint allege discrimination based on race there is certainly a relationship. The fact that the

instances alleged in the Amended Complaint occurred based on the EEOC investigation shows

that even using the Cheek test, the Amended Complaint survives.

       II.     Pattern or Practice Claims

       Defendant next claim that Plaintiffs’ claims are improper pattern or practice claims that

they have alleged to skirt the Fed. R. Civ. P. 23 requirements. Plaintiffs previously filed their

Complaint as a class action complaint (Dkt. 1) and then re-filed their Amended Complaint with

individual claims. However, there remain pattern and practice claims that are not individualized

to the Plaintiffs contained in the Amended Complaint.          For example, Plaintiffs allege that

“Defendant UM maintains a general practice of discrimination that negatively affects the working

environment of Plaintiffs and the privileges of their employment through its employment and

termination of employment practices, on the basis of race.” (Dkt. 20 ¶ 15). Additionally, Plaintiffs

claim that “Defendant also denies Black persons the opportunity accorded to equally or less

qualified non-Black persons to handle supervisory assignments, thus limiting Black persons’

acquisitions of professional contacts and recognition necessary for promotion prospects, outside

job offers, and freelance and independent job potential.” (Id. ¶ 16). Finally, Plaintiffs allege that

“Defendant’s workplace is permeated with ‘discriminatory intimidation, ridicule, and insult,’ that

is 'sufficiently severe or pervasive to alter the conditions of the Plaintiffs' employment and creates

an abusive working environment.’” (Id. ¶ 17).

       To the extent that Plaintiffs pattern and practice claims differ from the claims brought in

their EEOC charges, they are dismissed.        The pattern and practice claims are not “like or

reasonably related to” the allegations in their EEOC charges and so are impermissible. Ford, 942



                                                  7
    Case: 1:20-cv-04283 Document #: 35 Filed: 01/19/21 Page 8 of 9 PageID #:213




F.3d at 858 n.11. Plaintiffs may bring their individual claims that align with the EEOC charges,

but not general allegations pertaining to a non-present class.

       III.    Severability of Plaintiffs’ Claims

       Defendant finally argues that Plaintiffs’ claims should be severed under Fed. R. Civ. P. 21

because their claims do not meet the requirements of Rule 20(a)(1). Under Rule 20(a) of the

Federal Rules of Civil Procedure, plaintiffs may join claims in one lawsuit if: (A) they assert any

right to relief jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and (B) any question of law or

fact common to all plaintiffs will arise in the action. Fed. R. Civ. P. 20(a). As Defendant points

out, some considerations of whether to sever include: “the time period during which the alleged

acts occurred, whether the acts of discrimination are related, whether there were differing types of

adverse employment actions, whether more than one type of discrimination is alleged, whether the

same supervisors were involved, whether employees worked in the same department, whether

employees were at different geographical locations, and whether a company-wide policy is

alleged.” Bozek v. Wal-Mart Stores, Inc., No. 15-CV-10, 2015 WL 3818984, at *2 (N.D. Ill. June

17, 2015) (internal citations omitted). Courts have generally deemed “all logically related events”

to comprise a single transaction or occurrence under Fed. R. Civ. P. 20(a). See e.g. Benitez v.

American Standard Circuits, Inc., 678 F.Supp.2d 745, 769 (N.D. Ill. 2010); Bloomquist v. ZLB

Behring, LLC, No. 06 C 6738, 2007 WL 2903181, at *2, (N.D. Ill. Sept. 28, 2007).

       Under these considerations, Plaintiffs claims need not be severed. Plaintiffs work the same

jobs, allege the same type of discrimination, work in Chicago, allege the same adverse employment

actions (although Bardney alleges termination as well), worked during the same general time

period, and allege there was a broader policy of race-based discrimination. Defendant, who earlier



                                                 8
    Case: 1:20-cv-04283 Document #: 35 Filed: 01/19/21 Page 9 of 9 PageID #:214




argues it did not receive sufficient notice, is able to parse the Amended Complaint and EEOC

Charges for details which it claims give rise to such differences between the Plaintiffs that it

believes the claims should be severed. Despite the general differences, however, this is not a case

like Bozek where the Plaintiffs attempted to bring a class action but worked during different time

periods, at different store locations, with different salaries and with different supervisors. Id. at

*3. Where plaintiffs' claims derive from the same type of alleged action by the same employee in

the same facility, courts have found severance inappropriate. See Benitez, 678 F.Supp.2d at 769

(collecting cases). For these reasons, Defendant’s Motion for Severance is denied.

                                         CONCLUSION

       Plaintiffs have adequately pleaded a claim of race discrimination under Title VII. For this

reason, Defendant’s Motion to Dismiss [Dkt. 29] is denied. Any remaining general pattern and

practice allegations are dismissed. Because Plaintiffs’ claims meet the requirements of Rule 20(a),

Defendant’s alternative Motion to Sever is denied.




                                              ____________________________________
                                              Virginia M. Kendall
                                              United States District Judge
Date: January 19, 2021




                                                 9
